Citation Nr: 0431974	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran reportedly served on active duty from April 1978 
to April 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in September 2003, and a 
substantive appeal was received in November 2003.  The 
veteran testified at a Board videoconference in July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  He is alleging that he 
currently has hepatitis C as a result of a blood transfusion 
he received while undergoing VA surgery in June 1992.  
Evidence submitted by the veteran includes an August 2004 
letter from George F. Risi, M.D. to the effect that it was 
"at least conceivable" that a transfusion may have resulted 
in the acquisition of hepatitis C.  VA medical records dated 
in June 1992 do document blood transfusions.  The veteran's 
claim was received in April 2001

Although pertinent VA treatment records appear to be of 
record, there has been no VA examination and medical opinion 
regarding the veteran's claim.  The determinations as to 
whether the veteran currently has hepatitis C due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA under 38 
U.S.C.A. § 1151 are clearly medical in nature and must be 
addressed by medical personnel.  Appropriate action in this 
regard is therefore  necessary to ensure that there is 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should arrange for the 
veteran's claims file to be reviewed by 
an appropriate VA medical doctor.  The 
examiner should review the entire claims 
file, to include all medical records 
associated with the medical treatment 
rendered by VA in June 1992.  After 
reviewing the claims file, the VA medical 
doctor is requested to respond to the 
following:

(a) Does the veteran have additional 
disability (claimed as hepatitis C) due 
to the June 1992 VA medical treatment?  
The examiner should address the merits of 
the veteran's claim that hepatitis C 
resulted from blood transfusions given 
during the June 1992 VA surgery.  

If the VA medical examiner concludes that 
it is at least as likely as not that the 
veteran suffers from hepatitis C related 
to the June 1992 VA surgery, he or she 
should respond to the following: 

(b) Is the veteran's hepatitis C due to: 

(1) carelessness, negligence, lack 
of proper skill, error in judgment, 
or a similar instance of fault on 
the part of the VA in furnishing the 
hospital care, medical or surgical 
treatment; or 

(2) from an event not reasonably 
foreseeable.  

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for hepatitis C.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate  
review.

The veteran and his representative have the right to submit  
additional evidence and argument on the matter or matters the  
Board has remanded to the regional office.  Kutscherousky v.  
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


